Order filed September 25, 2014, Withdrawn and Order filed October 7, 2014.




                                       In The

                     Fourteenth Court of Appeals
                             NO. 14-14-00498-CR
                            MARK SOLIZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1392000

                                      ORDER

      On September 25, 2014, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine if appellant is entitled to
appointed counsel on appeal. Retained counsel, Thomas A. Radosevich, filed a
notice of appearance on September 30, 2014.

      Accordingly, our order of September 25, 2014, is withdrawn. The appeal is
reinstated. Appellant’s brief is due thirty days from the date of this order.

                                      PER CURIAM